Exhibit 21.1 Tekmira Pharmaceuticals Corporation List of Subsidiaries Name Date on which the entity became Tekmira’s wholly owned sub Jurisdiction Protiva Biotherapeutics Inc. May 30, 2008 British Columbia, Canada Protiva Biotherapeutics (USA), Inc. May 30, 2008 Delaware, UnitedStatesofAmerica Protiva Agricultural Development Company Inc. Jan. 9, 2014 British Columbia, Canada OnCore Biopharma, Inc. Mar. 4, 2015 Delaware, UnitedStatesofAmerica Enantigen Therapeutics, Inc. Mar. 4, 2015 Delaware, UnitedStatesofAmerica
